Rosenbeery, j.
This is an action to recover damages for breach of contract arising by reason of the refusal of the defendant to repurchase the stock in accordance with the agreement made December 24, 1917. It is not claimed that There was any fraud committed at the time of the making of this contract. If there was not in fact a valid contract, the question of whether or not the release of December 27, 1915,- was procured by fraud becomes immaterial. This was a sale of stock owned by Cochems to the plaintiff, Becker, a part of the inducement being that the defendant agreed that he would, as found by the jury, take the stock and return the money if the plaintiff became dissatisfied within a year. These facts bring this case squarely within. Korrer v. Madden, 152 Wis. 646, 140 N. W. 325. Here, as there, the defendhnt did not sell his own stock, no part of the purchase price' was received by him, the stock was delivered to the plaintiff by Cochems, and payment was made t.o .the company. - We need not repeat here the discussion found in Korrer v. Madden, and we must hold that the contract in this case was within the statute of frauds. It was not in writing and therefore void. Sec. 2307, Stats.
By the Court. — Judgment affirmed.